DETAILED ACTION
This is a response to the Applicants' file on 9/9/21. In virtue of this filing, claims 1-7 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/3/22 and 9/16/21 are in compliance with the provisions of 37 CFR 1.97 &1.98.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(1) as being anticipated by Stam et al (US Pub. No: 2002/0047624).
Regarding claim 1, Stam et al disclose in figures 1 and 4 that, a vehicle lamp comprising: a turn lamp including a plurality of light emitting elements(figure 4, 101, 102, 103) that independently controllable to be turned on and off(paragraphs [0009,0037-0038]): a nonvolatile memory (402) that stores a parameter related to control of the plurality of light emitting elements(101, 102, 103): a signal processing device (401) configured to generate, based on the parameter, a plurality of turn-on commands indicating turn-on states of the plurality of light emitting elements at each time point by executing a software program, and a drive circuit(Q2-Q6) configured to drive each of the plurality of light emitting elements based on the plurality of turn-on commands. Paragraphs [0050-0051].

Regarding claim 2, Stam et al disclose in figures 1 and 4 that, wherein the parameter includes a plurality of pieces of first data for defining turn-on timing of each of the plurality of light emitting elements as an elapsed time from a reference time point. Paragraphs [0038, 0050-0051].
Regarding claim 3, Stam et al disclose in figures 1 and 4 that, wherein the parameter further includes second data for defining a light adjustment time starting from when luminance of the plurality of light emitting elements is 0 till the luminance of the plurality of light emitting elements reaches a target value, and wherein the signal processing device generates the plurality of turn-on commands indicating the luminance of the plurality of light emitting elements at each time point. Paragraphs [0050-0051].
Regarding claim 4, Stam et al disclose in figures 1 and 4 that, wherein the drive circuit has an output of N channels, N being not less than 2, and wherein the parameter includes third data for defining a number m of the plurality of light emitting elements, m being not larger than N. Paragraphs [0050-0051].
Regarding claim 5, Stam et al disclose in figures 1 and 4 that, wherein the vehicle lamp is switchable between a first mode in which the light emitting elements are turned on in order from a first channel to an N-th channel and a second  mode in which the light emitting elements are turned on in order from the N-th channel to the first channel, and wherein the parameter further includes fourth data for designating the first mode and the second mode. Paragraphs [0038, 0050-0051].
Regarding claim 6, Stam et al disclose in figures 1 and 4 that, wherein the plurality of light emitting elements are connected in series, and wherein the drive circuit includes a constant current circuit configured to supply a drive current to a series connection circuit of the plurality of light emitting elements, a plurality of bypass switches(Q1-Q6) connected in parallel with the plurality of light emitting elements, and a controller (401)configured to drive the plurality of bypass switches in accordance with the plurality of turn-on commands. Paragraphs [0052-0053].
Regarding claim 7, Stam et al disclose in figures 1 and 4 that, a lamp control module used in a vehicle lamp including a turn lamp provided with a plurality of light emitting elements that independently controllable to be turned on and off(paragraphs [0009,0037-0038[), the lamp control module comprising: a nonvolatile memory(figure 4, 402) that stores a parameter related to control of the plurality of light  emitting elements(101,102,103); a signal processing device(402) configured to generate, based on the parameter, a plurality of turn-on commands indicating turn-on states of the plurality of light emitting elements at each time point by executing a software program, and a drive circuit configured to drive each of the plurality of light emitting elements based on the plurality of turn-on commands. Paragraphs [0050-0053].
Citation of pertinent prior art
 The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844